Case 2:21-mj-00319-LPL Document 6 Filed 02/12/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff CaseNo. AI“ 314M
vs. .
Russ etc PETERSON :
Defendant. )
ORDER

This order confirms the prosecutors’ obligations under Brady v. Maryland, 373 U.S. 83
(1963), Giglio v. United States, 405 U.S. 150 (1972), and subsequent cases, and notifies the
prosecutors that violation of such obligations may result in serious consequences including but not
limited to any or all of the following: sanctions, suppression or exclusion of testimony or other
evidence, dismissal, a finding of contempt, and/or ethics violations. The Court further advises that
such obligations exist as a matter of law, and are applicable according to law to this action,
which may include but is not limited to proceedings before the undersigned in this action. See
Due Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020) (amending Fed.

R. Crim. Pro. 5).

Dated: Q TESES)

 

 

1 nited States Magistrate Judge
